PILED IN
                                 1STCOURT OF APPEALS
                                    HOUSTON, TEXAS
                                                              ZCK) fojp jRim ; \^_ APPALS
                                    JUL 30 2015"
                                                              3"Vlf)ax^L [^TtRxot Cauftx
                                CHRISTOPHER ArPRINE"
                              CLERK                            \MlX£ ^J^^y^V


           GZxCS TUOcCfl                                  (As*JJ&£>i~15~0^rH-C&

            ^gra^l Tb S€r kSsoE- iNDT:erMfc*fr ; ftRpgyr JUfAEB^jf

            Ift.TtMb \^WSL£ ^UhCt CFTUF. toJffT :



           ^^reTK^hfT; Mgfer 3ur^cLHorr Mo te&tessts TmSkmL^^&u^jSi

                                      I



                                n

    *>v»




                                              '                         c uII »i
                                                                        <        N«.ktt»*ia>)
                                                                              si K»i




A          tv\^>I uv^t uco> accuseo                  '_   :                          _           ^__


                                                                           -^            >^>->
                                                                                     .&>»    •"•n*.                  ..*^   '"«>•,.   t,   ,j<



                                      flORTrt HOJ..&"ToRi TX                                          ^^^tn^H
                                                                                                      :-?i.   ;V-:"'" J
                                                                                                      *'iuv.—.MJ>"    ^H              Wyjsar
                                         •TO    SI. 11.   "1/V1 IT   pVl .',"' I                      -».;^,,.^'«                     EfSSgC'




                                                                                              RECEIVED
                                                                                    FIRST COURT OF APPEALS
Sox M ^ Sitter                                                                          HOUSTON, TEXAS

                                                                                            JUL 3 0 2015

                                                                                     CHRISTOPHER A. PRINE
                                                                                   ICLERK,




 .•* / «3Q| ^ *^* • •£•• £»•"jj -^4      ii,i.,i.l..,ii.,n|,i|ti>tlii|.i|,t|]ii.iu)i.|).i||,|,i,ii|iii|>
                                 FILED IN
                           1STCOURT OF APPEALS
                             HOUSTON, TEXAS

                             JUL3T20I5
                          CHRISTOPHER ArPRiNE"
                         CLERK                       Wlflxr, ^jiNiT^^y^^


      O^nLS TuOiCd                               CRSr^Ol-^'Q^^-C^

        BM^&dJo^SnLkSrak_»!L&ierM^^4_^B^5rJly5itBMl

        laTHfe Sjtettb&fo£ *$]&£, Cg^DML taJffT ;


      lOSggv^gg Water 3UftCLMC*tr Mo hmMisz^jmi,SA£^^s^u^jSi




      f^&CaftflXO ^XC^kIoc, Xs arUQl T^Ms! Uttftr Zv\ kCOJ^rxy or

                           II

<Vi



*• PRg, - Cfturxow -tq c4ccx My CatJSu^PTTa^ XkI Pu&U&jg.         NChttJ&»ta>)

*» PR&- CftuTxp^ of (v KfSfc u&uh per gfl. iftiTftL fret, SQgjymiJCf. T^Si^iy



      TVW   UV^KT Ufr6 MfrJSCO              J    :                        •



                                                              *           >->->-
.>flVftI«/,S




               feSPCCrFULLW 3UBnx-n£0
               OfrlS TyqKfc 1J8J%I
               SVWS 3<5(oQ<^ 3S"fM
               &€<\UhOKfr-> ry Tt&5
               HFJXr M^T
                                                                                       ..„**•»—-Nw                    _^™-*»„.



        3
                                      '"io '.''» n   ":u"*4-j tr   i'-f.t'-i .1": j     *-fMl!"       •0«,-   «./>'




8*MJf»OKfr^ TV TII-qS                ™^

                                                                                                   RECEIVED

                        SojPfvrWw Sitter                                              |F,RSK«^ALS
                        lU)Wj TO<n3 7TQCQ -^^                                                     JUL 302015
                                                                                       CHRISTOPHER A. PRINE
                                                                                      CLERK .

                                     MI

                                      ii«lM''l"i'.i'i,,l»,ii|'¥»i»,lilll,H»,H'l,',h«li'i»l,»i«